Opinion by
Tilson, J.
In accordance with stipulation of counsel and on the authority of New York Merchandise Co., Inc. v. United States (8 Cust. Ct. 209, C. D. 607) the brass base shells in question were held dutiable as parts of articles having as an essentia] feature an electrical element or device, such as signs, at 35 percent under paragraph 353. Tape measures, used chiefly in the household for utilitarian purposes, similar to those the subject of Abstract 43372', were held dutiable at 40 percent under paragraph 339, as stipulated.